Citation Nr: 0512023	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  04-13 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from January 1960 to January 
1964 and from February 1966 to August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by the 
Department of Veterans Affairs (VA) Boise, Idaho, Regional 
Office (RO).  That decision, in pertinent part, denied 
service connection for coronary artery disease, claimed as a 
heart condition.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence reasonably shows that a cardiovascular 
disorder, diagnosed as cardiomyopathy, had its origins during 
service.


CONCLUSION OF LAW

A cardiovascular disorder, diagnosed as cardiomyopathy, was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

As this decision represents a grant of the benefit sought on 
appeal, the Board finds that any defect with regard to VA's 
duty to assist the veteran with development of his claim is 
harmless error.


II.  Factual Background

Service medical records indicate that the veteran began to 
complain of chest pain in May 1972.  At that time, the 
veteran reported that he had been experiencing chest pain for 
approximately six weeks.  He reported associated shortness of 
breath and light-headedness.  An EKG and chest x-ray were 
noted to be within normal limits.  The diagnosis was possible 
angina pectoris.  A service medical record dated later in May 
1972 noted that the veteran continued to complain of chest 
pain.  The diagnosis was chest pain of unknown etiology.  A 
January 1973 service medical record reflected a complaint of 
chest pain.  It was noted to be atypical.  A June 1974 
service medical record indicated that the veteran had 
complained of chest pain since May 1974.  An August 1974 
service medical record reflected a complaint of chest pain 
radiating down his left arm.  The veteran reported 
experiencing the pain off and on for approximately three 
years.  The record noted that the veteran's EKGs and chest x-
rays were all within normal limits.  The diagnosis was chest 
pain, possibly secondary to some type of compression.  A June 
1981 chest x-ray and EKG were noted to be within normal 
limits.

A January 1982 VA examination chest x-ray, taken in 
conjunction with an examination for an unrelated disorder, 
was interpreted as being within normal limits.

A May 1990 private treatment note indicated that the veteran 
was admitted with two episodes of chest pain.  There was no 
prior history of heart disease noted.  The diagnosis was 
chest pain consistent with unstable angina pectoris.

A July 1998 private hospital discharge summary indicated that 
the veteran reported several episodes of sudden onset of 
shortness of breath, wheezing and weakness.  He was admitted 
to the hospital in July 1998 with a chest x-ray suggestive of 
the presence of congestive heart failure.  The discharge 
diagnoses were acute pulmonary edema secondary to a dilated 
cardiomyopathy and profound left ventricular dysfunction, 
incidental coronary artery disease with a 70 percent stenosis 
in the circumflex coronary artery, and congestive heart 
failure, resolved at discharge.

An October 1998 private cardiology admission note reported 
that the veteran was admitted with chest pain with possible 
unstable angina.  He was noted to have single vessel coronary 
artery disease and severe dilated cardiomyopathy.

A September 2002 letter from the veteran's private 
cardiologist noted that he had reviewed the veteran's medical 
records, including his service medical records.  The letter 
related the significant cardiovascular history in detail.  
The private cardiologist stated that the veteran "suffered 
significantly from chest pain during the 1970s with no 
diagnosis made.  It is quite conceivable that [the veteran] 
was having a viral myocarditis and developed a cardiomyopathy 
over the years that was then diagnosed finally in 1998.  This 
cannot be conclusive on the chart as there were no acute EKG 
changes and there were no chest x-rays showing cardiomegaly.  
[The veteran] did not develop overt congestive heart 
failure."  The cardiologist did note that he did not think 
the veteran's coronary artery disease "played a role in his 
early episodes of chest pain, although he did de-stabilize 
and required intervention to the circumflex in 1998."  He 
went on to indicate the "possibility" that "all [of the 
veteran's] chest pain episodes in 1972 and 1973 could be 
explained by myocarditis with the development subsequently of 
a dilated cardiomyopathy.  There are no other clinical events 
in his history to explain this."

A June 2003 private treatment note reflected that the veteran 
had a history of chronic congestive heart failure and 
coronary artery disease.  He reported complaining of 
shortness of breath.  The diagnoses were acute decompensation 
of chronic congestive heart failure and coronary artery 
disease, status post coronary angioplasty with stent 
replacement.

A January 2004 VA examination report noted that the examiner, 
a pulmonologist, reviewed the veteran's claims folder.  The 
examiner did not note any specific diagnoses.  He stated the 
veteran's contentions that "his episodes of chest pain that 
he had in the military were actually early warning signs of 
his current ischemic cardiomyopathy."  The examiner noted 
that the veteran had several work ups during service, which 
were essentially negative.  He stated that the veteran's 
"actual problems began several years after his discharge 
from the military.  It is much less likely that the veteran's 
in-service complaints of chest pain were related to his 
current heart condition."

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for a cardiovascular disease, if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1112, 1133 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnoses of 
cardiomyopathy and coronary artery disease.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A. § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In this 
regard, the Board notes that there are two opinions of record 
addressing the origins of the veteran's cardiovascular 
disorder.  The January 2004 VA examination report notes that 
it is "much less likely that the veteran's in-service 
complaints of chest pain were related to his current heart 
condition."  However, the September 2002 letter from the 
veteran's private cardiologist noted that the veteran's chest 
pains during service could be attributable to viral 
myocarditis that subsequently developed into the 
cardiomyopathy, which was diagnosed in 1998.  Both the 
pulmonologist who conducted the January 2004 VA examination 
report and the veteran's private cardiologist reviewed the 
veteran's medical records, including his service medical 
records.  Both reports contain reasoning for the opinion 
expressed therein.  After careful consideration, the Board 
finds that the evidence of record is, at the very least, in 
equipoise.  Accordingly, resolving all doubt in favor of the 
veteran, service connection for a cardiovascular disease, 
diagnosed as cardiomyopathy, is granted.


ORDER

Entitlement to service connection for a cardiovascular 
disorder is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


